—In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Pitts, J.), dated March 6, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied summary judgment as material issues of fact exist as to which party, if either, terminated the lease involved in this case (see, Rachmani Corp. v 9 E. 96th St. Apt. Corp., 211 AD2d 262).
The defendant’s remaining contentions do not require reversal. O’Brien, J. P., McGinity, H. Miller and Smith, JJ., concur.